Citation Nr: 0704915	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder and major depressive disorder, claimed as secondary 
to service-connected gastroesophogeal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board notes that after the issuance of a supplemental 
statement of the case in February 2006 and prior to 
certification to the Board in April 2006, additional medical 
evidence consisting of VA treatment records dated in January 
2006 and March 2006 were received.  See 38 C.F.R. § 20.1304 
(2006).  The Board notes that the veteran did not 
specifically waive agency of original jurisdiction (AOJ) 
consideration of such VA records, nor was a supplemental 
statement of the case issued after receipt of the records.  
Id.  However, the Board observes that the veteran submitted a 
statement in connection with such records that indicates that 
he had no additional evidence to submit and requested that 
his claim be immediately certified to the Board.  

Moreover, such treatment records, which contain the veteran's 
treating VA psychiatrist's (Dr. L's) comments on the 
relationship between his psychiatric disorders and GERD, do 
not offer new pertinent evidence on this matter.  Rather, the 
Board finds that such are cumulative and duplicative of the 
evidence already of record.  Specifically, the Board notes 
that Dr. L's opinion has already been thoroughly documented 
in the record.  Therefore, the Board finds that a remand for 
AOJ consideration is not necessary.  See 38 C.F.R. 
§ 19.31(b)(1).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The competent and probative evidence demonstrates that 
generalized anxiety disorder and major depressive disorder 
were not shown in service, are not a result of any disease, 
injury, or incident in service, were not manifested for many 
years thereafter, and are not etiologically related to or 
increased in severity by service-connected GERD.  


CONCLUSION OF LAW

Generalized anxiety disorder and major depressive disorder 
were not incurred in or aggravated by the veteran's active 
duty military service nor are such proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2003, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in August 2003 advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letter 
informed him of what evidence was needed to substantiate his 
secondary service connection claim.  Specifically, the 
veteran was notified that the evidence must demonstrate 
evidence of his claimed physical or mental condition and a 
relationship between such claimed condition and his service-
connected condition.  Although the veteran may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  The August 2003 letter advised him to notify VA of 
any additional information or evidence that he believed would 
support his claim, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, private treatment 
records, and November 2003 and December 2005 VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that he indicated in 
a March 2006 statement that he had no additional evidence to 
submit and requested that his claim be immediately certified 
to the Board.  Moreover, the veteran was provided with VA 
examinations in November 2003 and December 2005 in order to 
adjudicate his service connection claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38  U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 will be retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  The current paragraph (b) of 38 C.F.R. § 3.310 
will be redesignated as paragraph (c), and a new paragraph 
(b) will be added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the August 2003 VCAA letter specifically 
advised the veteran that, as part of a secondary service 
connection claim, the evidence must establish that his 
service-connected condition caused or aggravated 
(accelerated) his claimed condition beyond its normal 
progression.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a generalized 
anxiety disorder or a major depressive disorder during 
service, or that such disorders are otherwise related to 
service on a direct basis.  In this regard, the Board 
observes that the veteran's service medical records are 
negative for psychiatric complaints, treatment, or diagnoses.  
Additionally, psychiatric clinical evaluation at his March 
1954 separation examination was normal.  The Board notes 
that, in May 2003 and November 2003, the veteran reported 
experiencing stress and anxiety during active duty as a 
result of being surrounded by hostile forces while he was 
stationed in Berlin, Germany, during the Korean War.  
However, in December 2005, the veteran contradicted himself 
and stated that nothing severely stressful happened while he 
was in Germany.  As such, the Board finds the veteran's claim 
that his anxiety is directly related to his active duty 
service in Berlin to be not credible.  Moreover, the Board 
notes that there is no record of post-service psychiatric 
complaints, treatment, or diagnoses from the time of the 
veteran's March 1954 service discharge until after he was 
injured in an on-the-job accident in 1974.  As such, the 
evidence of record fails to support the veteran's claim of 
entitlement to service connection for psychiatric disorders 
on a direct basis.  

However, the veteran has claimed entitlement to service 
connection for generalized anxiety disorder and major 
depressive disorder as secondary to service-connected GERD.  
Specifically, the veteran contends that the depression and 
anxiety he experiences as a result of his GERD contributed to 
his current psychiatric condition. 

The evidence of record clearly shows that the veteran has 
current diagnoses of generalized anxiety disorder and major 
depressive disorder.  Specifically, the November 2003 VA 
examiner diagnosed both psychiatric disorders.  The December 
2005 VA examiner diagnosed major depression and generalized 
anxiety disorder.  Also, VA records show treatment for such 
disorders, to include relevant symptomatology of severe 
recurrent depression, persistent anxiety, episodic social 
isolation, withdrawal, and hopelessness.  The Board also 
notes that the veteran is currently service-connected for 
GERD, evaluated as 30 percent disabling, effective October 
16, 2001.  There is, however, conflicting medical evidence 
regarding the existence of a relationship between the 
veteran's claimed psychiatric disorders and his service-
connected GERD. 

Specifically, the Board notes that the question is whether 
the veteran's current psychiatric disorders are a result of 
his service-connected GERD or whether they are attributable 
to other factors.  With regard to the latter inquiry, the 
Board notes that the veteran suffered an industrial accident 
in February 1974 that resulted in a back injury.  Records 
dated in the early 1980's collected in connection with the 
veteran's worker's compensation claim reflect psychiatric 
complaints.  

In particular, a March 1980 psychiatric evaluation conducted 
by Dr. Lurie reflects that the veteran had a mild post-
traumatic neurosis with features of both anxiety and reactive 
depression.  Dr. Lurie noted that there was no indication of 
any emotional illness prior to the veteran's February 1974 
back injury and both the anxiety and depressive symptoms 
appear to have occurred in reaction to the pain and 
disability created by the low back injury.  As such, Dr. 
Lurie concluded that the veteran's post-traumatic neurosis 
must be recognized as causally related to the injury 
sustained in February 1974.

Also, a December 1980 examination conducted for the State of 
Ohio Industrial Commission by Dr. Weaver reflects that, while 
lifting a transmission onto a transmission jack in February 
1974, the veteran had a twist of his back and a sudden sharp 
pain across the low back.  Subsequent treatment was noted to 
reveal acute lumbosacral sprain, mild degenerative changes of 
the lumbosacral spine, and a ruptured disc with pressure on 
the nerve root.  During the examination, the veteran reported 
development of changes of personality since his accident.  
Specifically, he indicated that following his forced 
retirement in 1976, two years after his accident, he began to 
show evidence of depression and had feelings of being 
isolated from others.  Additional symptoms were described and 
the veteran stated that he noted that his previous stomach 
difficulty, an ulcer which he had 1968, had recurred.  He 
further indicated that he was seeing a psychiatrist, Dr. 
Lurie, for the prior three months for depression and Dr. 
Lurie had stated that such was caused by his back problem.  
The veteran reported that his herniated disc with nerve root 
compression, heart problems, and stomach problems affected 
his nerves and he felt depressed and irritable.  Dr. Weaver 
noted that the veteran had a history prior to injury of a 
psychophysiologic reaction, namely, gastrointestinal (GI) 
with peptic ulcer and consequent vagotomy.  Dr. Weaver 
further observed that, in 1974, the veteran experienced an 
injury at work as a truck mechanic and currently had low back 
syndrome.  It was also reported that the veteran had an 
instance of coronary disease.  Dr. Weaver stated that the 
veteran experienced changes in disposition, particularly 
since his forced retirement in 1976, and had feelings of 
isolation, depression, and uselessness.  Dr. Weaver found 
that such changes were characteristic of features of 
regression secondary to forced retirement.  He diagnosed 
post-traumatic neurosis with depression secondary to injury.

Finally, an October 1981 psychiatric examination conducted 
for the Industrial Commission by Dr. Dunbar reflects an 
impression of moderately severe post-traumatic delayed stress 
reaction including features of depression, anxiety, and 
sexual impotence.  Dr. Dunbar further stated that, 
considering the veteran's somewhat primitive background and 
lack of sophistication and security, he made a fairly good 
adjustment emotionally until the industrial injury in 1974, 
which directly caused his present emotional state. 

With regard to whether the veteran's current psychiatric 
disorders are a result of his service-connected GERD, there 
are conflicting medical opinions of record.  Specifically, 
Dr. L, the veteran's treating VA psychiatrist, offered 
numerous statements indicating that the veteran's anxiety and 
depression are a result of his GI problems while the 
physicians who conducted VA examinations in November 2003 and 
December 2005 found that such psychiatric disorders were not 
the result of his GERD.

In May 2003, VA treatment records show that Dr. L discussed 
the veteran's military experiences with him, especially in 
regard to his gastric and other GI difficulty.  Dr. L stated 
that there was very little doubt in his mind that the 
veteran's depression and anxiety are directly related to his 
GI problems.  On June 6, 2003, VA treatment records reflect 
that Dr. L stated that he had recently learned that the 
veteran had been awarded service connection for stomach 
problems and he was under the impression that the veteran's 
anxiety and depressive symptoms are related to his medical 
problems.  A week later, on June 13, 2003, Dr. L indicated 
that he had always felt that the veteran was nervous and 
depressed largely as a result of his medical problems, but 
did not realize the depth and severity of his stomach 
problems, under the circumstances which they started (i.e. 
while on duty in Berlin), and how his psychiatric 
disturbances were directly related to his military 
experiences.  

A November 2003 VA examination report reflects that, after 
interviewing the veteran and reviewing the claims file, the 
examining physician noted the veteran's current GERD and 
other stomach conditions, as well as his 1974 industrial 
accident when he injured his back.  With regard to his 
psychiatric history, the veteran reported that his depression 
began primarily after his industrial accident in 1974.  He 
indicated that when he was forced to retire due to his 
medical difficulties, he had difficulty adjusting to the 
situation and noted the onset of depressive symptoms, 
including anhedonia, decreased interest and energy, suicidal 
ideation of a transient nature, and disrupted sleep.  With 
regard to anxiety, the veteran stated that such was 
exacerbated by his industrial accident.  However, he 
indicated that his anxiety initially began when he was 
stationed in Berlin.  Thereafter, the examiner diagnosed 
generalized anxiety disorder and major depressive disorder.  
The examiner stated that the veteran's depressive symptoms 
essentially began after his industrial accident in 1974.  
With regard to the veteran's anxiety, the examiner indicated 
that the industrial accident exacerbated such symptoms.  
Therefore, the examiner concluded, it would be difficult to 
state that his GERD/ulcer disorder would be the cause of 
depression and anxiety.  The Board notes that the individual 
who transcribed the examiner's report requested clarification 
of his conclusions.  As such, the examiner further stated 
that the veteran's anxiety preceded the onset of his GI 
problems on the basis of the history provided by the veteran 
in that they occurred shortly after he began his tour in 
Berlin.  Therefore, the examiner opined that the veteran's GI 
complaints would at least likely NOT be the cause of his 
depression and anxiety (emphasis in original).   

In April 2005, Dr. L took note of the veteran's industrial 
accident, the records dated in the 1980's, and the November 
2003 VA examination report.  Dr. L then stated that the 
veteran's upper GI disease could be capable of affecting his 
emotions, causing him to feel more depressed and anxious than 
he ordinarily would.  Dr. L also noted that, conversely, when 
the veteran would feel anxious and depressed for reasons 
other than his upper GI disease, the record showed that he 
would feel it in his gut or his ulcer would act up.  

In December 2005, the veteran was afforded another VA 
examination by a different physician than the doctor who 
conducted the November 2003 VA examination.  The examiner 
noted that the veteran and his wife were interviewed and the 
claims file and electronic VA medical records were reviewed 
in conjunction with the examination.  The Board observes that 
the examiner discussed in detail the veteran's service 
medical records, VA treatment records, the records dated in 
the 1980's, and Dr. L's statements.  He then concluded that 
the veteran suffered from chronic anxiety and depression; 
however, his past medical and psychiatric records did NOT 
support that his current level of psychological distress is 
caused by or the result of his GI problems that originated in 
the military (emphasis in original).  The examiner emphasized 
that, while Dr. L had contended that the veteran's depression 
and anxiety were secondary to his GI problems, the veteran's 
prior medical and psychiatric problems did not substantiate 
such and instead attributed his emotional distress as being 
caused by his industrial-related back injury in the 1970's.  
The examiner further stated that the veteran's psychological 
factors have influenced the course of his general medical 
conditions; however, there was no objective evidence to 
support Dr. L's contention that the veteran's nervous 
condition was secondary to his GI problems.  As such, the 
examiner concluded that all of the evidence supports that the 
veteran's current degree of anxiety and depression are NOT 
caused by or the result of GI problems (emphasis in 
original).  

In January 2006 and March 2006, Dr. L reiterated his opinion 
that the veteran's depression and anxiety were related to his 
GI problems.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board accords no probative weight to Dr. L's opinion that 
the veteran's generalized anxiety disorder and major 
depressive disorder are related to his service-connected GI 
disorder.  Specifically, the Board finds that Dr. L's 
opinion, stated on numerous occasions between 2003 and 2006, 
is merely a general conclusion and was proffered without the 
support of a medical rationale.  The Board observes that Dr. 
L discusses the origin of the veteran's GI disorder in June 
2003, indicating that such developed as a result of the 
stress the veteran experienced during his military duty in 
Berlin, but does not address the particular effect the 
veteran's GI symptomatology has had on his psychiatric 
health.  Moreover, in April 2005, Dr. L actually specified 
the effect the veteran's psychiatric symptoms had on his GI 
condition, stating that, when veteran would feel anxious and 
depressed, the record showed that he would feel it in his gut 
or his ulcer would act up.  However, in the same statement, 
he merely indicated that the veteran's upper GI disease could 
be capable of affecting his emotions, causing him to feel 
more depressed and anxious than he ordinarily would.  There 
was no detailed discussion of the veteran's GI symptomatology 
and how it specifically affected his psychiatric health.  
Therefore, the Board finds that Dr. L's opinion is merely 
general and conclusory in nature.  The Court has held that a 
bare conclusion, even one reached by a healthcare 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(generic statement about the possibility of a link between 
chest trauma and restrictive lung disease is too general and 
inconclusive).

Additionally, the Board notes that Dr. L's May 2003 and June 
2003 statements were offered without full knowledge of the 
veteran's medical history, to include his 1974 back injury.  
Moreover, in his April 2005 statement, Dr. L noted the 
veteran's 1974 industrial accident and the records dated in 
the 1980's, but did not address the impact that the veteran's 
back injury and subsequent retirement had on his mental 
health.  Rather, he merely reported the veteran's GI symptoms 
as noted by the examining psychiatrists in the 1980 and 1981 
records.  Moreover, Dr. L did not discuss the importance of 
the fact that, while the veteran had GI problems dating back 
to his military service in 1954, he did not seek treatment 
for psychiatric symptoms until after his 1974 injury and 
subsequent retirement in 1976.  Therefore, the Board finds 
that such opinion is incomplete as it does not address the 
impact of the veteran's back injury and subsequent retirement 
on his psychiatric health.  The Court has specifically found 
that the weight of a medical opinion is diminished where that 
opinion is based on an inaccurate factual premise or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548; Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Therefore, the Board finds that Dr. L's opinion is 
conclusory, incomplete, and speculative at best.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil, supra; Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  As such, the Board accords no probative value to 
Dr. L's opinion regarding the relationship between the 
veteran's psychiatric disorders and his GERD.  

Conversely, the Board accords great probative weight to the 
November 2003 and December 2005 VA examiners' opinions that 
the veteran's psychiatric disorders were not caused by his GI 
complaints and problems.  Specifically, such opinions were 
proffered by two different physicians who considered the 
veteran's self-reported history and complaints as well as the 
records contained in the claims file, to include those dated 
in the 1980's as well as Dr. L's statements.  The November 
2003 and December 2005 VA examiners also supported their 
opinions with medical rationales and fully discussed the 
impact the veteran's industrial accident and subsequent 
retirement had on his mental health.  Moreover, such VA 
opinions are consistent with and supported by the evidence of 
record.  Specifically, the records dated in the 1980's are 
contemporaneous with the veteran's 1974 back injury, as well 
as his 1976 retirement, and such buttress the VA examiners' 
conclusion that the veteran's psychiatric disorders were 
caused by such incidents, as opposed to his service-connected 
GERD.  Therefore, the Board accords great probative weight to 
the November 2003 and December 2005 VA opinions that the 
veteran's current psychiatric disorders are not caused by his 
GI complaints and problems.

The Board has also considered statements provided by the 
veteran.  However, there is no showing that he is qualified 
to provide an opinion concerning the etiology of his 
psychiatric disorders.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that there is no 
competent and probative evidence demonstrating that the 
veteran's generalized anxiety disorder and major depressive 
disorder are proximately due to or the result of his service-
connected GERD or that such increased in severity as a result 
of his GI disorder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for generalized anxiety disorder and major 
depressive disorder.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for generalized anxiety disorder and major 
depressive disorder, claimed as secondary to service-
connected GERD, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


